                       Case 3:19-cv-30053-MGM Document 1 Filed 04/19/19 Page 1 of 5

 Pro Se I (Rev. 09/l6)Complaiin for a Civil Case                                                          rii.f.i


                                         United States District CcxjRT; ,                                         I"    n.

                                                                    for the

                                                          District of Massachusetts                                       Ot":


                                                                              Case No.
                                                                                         (to befilled in by the Clerk's Office)
                                                          r /r
                            PlainlijU^s)
(Write thefull name ofeachplaintiffwho isfiling thiscomplaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                Jury Trial; (check one) Qycs | |No
please write "see attached" in the space and attach an additional
page with the full list ofnames.)

TJ^/v\dr^                     CJ^asc                          '
      V^/rvy-^ VTT 7/^/6/ -
                           Defendant(s)
(Write thefull nameofeach defendantwho is beingsued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below foreach plaintiffnamed in the complaint. Attach additional pages if
                     needed.
                               Name
                                                                              ! C! cJn                        Ou             CitT'
                                Street Address                           (\l6r~hL               hrf' If) lA A S/~ -
                                City and County
                                                                                      '^^r \cA /-/<^^polCcA
                                State and Zip Code
                               Telephone Number
                               E-mail Address
                                                                        '<Aoiy\ t! CiiJ7fD6&^                                     -€01^
         B.         The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (ifknown). Attach additional pages if needed.




                                                                                                                                  Page I of 5
                       Case 3:19-cv-30053-MGM Document 1 Filed 04/19/19 Page 2 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case


                      Defendant No. 1                              I                   /         ">
                                                               V r . Ckcx Sc
                                Job or Title Qfknown)                   rur

                                StreetAddress                  P . O .' DryC ^Oj OfiO
                                City and County                    FY- Wor^
                                state a»d zip Code                 TA" 7 (^ / (0 / -       2 Q F O
                                Telephone Number               /       - Fr?               U   Z-R
                                E-mail Address (tfknown)


                     Defendant No. 2

                                Name

                                Job or Title       known)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address        known)


                     Defendant No. 3

                               Name

                               Job or Title (ifknown)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address Ofknown)


                    Defendant No. 4

                               Name

                               Job or Title 0/known)
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address Ofknown)



                                                                                                      Page 2 of 5
                Case 3:19-cv-30053-MGM Document 1 Filed 04/19/19 Page 3 of 5




II.    Basis for Jurisdiction


       Federal courts are courts of limited jurisdiction (limited power). Generally, onlytwotypesof cases can be
       heard in federal court: cases involving a federal questionand cases involvingdiversity ofcitizenship ofthe
       parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
       is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen ofone State sues a citizen of
      . another State or nation and the amountat stake ismore than $75,000 is a diversityof citizenship case. In a
        diversity of citizenshipcase, no defendant may be a citizen of the same State as any plaintiff.

       What is the basis for federal court Jurisdiction? (check allthatapply)
            I IFederal question                             Diversity ofcitizenship

       Fill out the paragraphsin this section that apply to this case.

       A.      If the Basis for Jurisdiction Is a Federal Question

               List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
               are at issue in this case.




       B.      If the Basis for Jurisdiction Is Diversity of Ci^nship

               1.       The Plaintifl(s)

                        a.       Iftheplaintiffis anindividual                              j—
                                The plaintiff, (name)                / f/                (JcXaL cr ! ''s acitizen ofthe
                                 State of (name)


                        b.       If the plaintiff is a corporation
                                The plaintiff, (name)                                                     , is incorporated
                                under the laws ofthe State of (name)                                                            ,
                                and has its principal place of business in the State of (name)



                       (Ifmore than oneplaintiffis named in the complaint, attach an additionalpage providingthe
                       same information for each additional plaintiff.)

                       The Defendant(s)

                       a.       If the defendant is an individual
                                The defendant, (name)                                                     , is a citizen of
                                the State off/tome;                                                  . Or is a citizen of
                                 (foreign nation)


                                                                                                                      Page 3 of S
                       Case 3:19-cv-30053-MGM Document 1 Filed 04/19/19 Page 4 of 5

 Pro Se I (Rev. 09/lfl Complaint fora Civil Case




                                           If the defendant is a corporation
                                           Thedefendant, (name) fJPCll/la Ecit^incorporated under
                                           the laws ofthe State oi(name)                ^                             ,and has its
                                           principal place ofbusiness in the State ofrname; pf                  , T'X
                                           Orisincorporated under thelaws offfbreign nation)
                                           and has its principal placeof business in (name)

                                (Ifmore than one defendant is named in the complaint, attach an additionalpageproviding the
                                sameinformationfor each additional defendant,)

                     3.         The Amount in Controversy

                                 Theamount incontroversy-the amount theplaintiff claims thedefendant owes ortheamount at
                                stake-is more than $75,000, not counting interest and costs ofcourt, because (explain):




in.       Statement of Claim

          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing thateach plaintiffisentitled to thedamages orother relief sought State how each defendant was
          involved and what each defendant did that caused the plaintiffharm or violated the plaintiffs rights, including
          the dates and placesof that involvement or conduct If more thanone claim is asserted, number each claim and
          write a short and plain statement ofeach claim ina separate paragraph. Attach additional pages ifneeded.
                                       5cc exie/irri± ,L
         9fca K,S cc exl^'ifl'/ ^                                                                                               -efc.)
        Ml
IV.      Relief

         State briefly and precisely what damages orother reliefthe plaintiffasks the court to order. Do not make legal
         arguments. Include any basis forclaiming that thewrongs alleged are continuing atthe present time. Include
         the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, andthe reasons you claim you areentitled to actual or
         punitive money damages.


                                                               Tcf lZ^/-)rUjT /=
                                                                                               ki ydu:
                                                                                                                          Page 4 of S
                     Case 3:19-cv-30053-MGM Document 1 Filed 04/19/19 Page 5 of 5

jjgjeJJRgv. 09/16) Complaint for a Civil Case




          Certification and Closing

          Under Federal Rule ofCivil Procedure 11, by signing below, Icertify to the best ofmy knowledge, information,
          and beliefthat this complaint: (1) isnot being presented for an improper purpose, such as toharass, cause
          unnecessary delay, orneedlessly increase the cost oflitigation; (2) issupported by existing law orby a
          non&ivolous argument for extending, modifying, orreversing existing law; (3) the factual contentions have
          evidentiary support or, ifspecifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation ordiscoveiy; and (4) the complaint otherwise complies with the
         requirements of Rule 11.

         A.         For Parties Without an Attorney

                   I agree toprovide the Clerk's Office with any changes to my address where case-related papers may be
                   served. I understand that my feilure to keep acurrent address on file with the Clerk's Office may result
                   in the dismissal ofmy case.

                   Date ofsigning:                          ^         ^
                   Signature ofPlaintiff
                   Printed Name of Plaintiff
                                                    p.- -^JJ ^
         B.        For Attorneys

                   Date ofsigning:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number

                   Name of Law Firm

                   Street Address

                   State and Zip Code
                  Telephone Number
                  E-mail Address




                                                                                                                    Page 5 of S
